Per Curiam.
The commissioner of public safety appeals from an order of the district court denying a motion for a new trial. On motion for summary judgment, the court had issued an order rescinding the commissioner’s order revoking respondent’s driver’s license under the Minnesota implied-consent law, Minn. St. 169.123. We have examined the briefs and the record and have determined that this case is not a proper subject of our discretionary review. We therefore deny leave to appeal and dismiss the purported appeal as improvidently granted. State, Department of Public Safety, v. Ogg, 310 Minn. 433, 246 N. W. 2d 560 (1976), filed herewith.
Appeal dismissed.